DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kazeto et al. (US 9290636).
Kazeto discloses an ethylene-vinyl alcohol copolymer composition comprising:  (A) an ethylene-vinyl alcohol copolymer (column 3, line 28 through column 5, line 4); (B) an antioxidant (column 5, lines 5-34); and (C) a sorbic acid ester (column 7, line 30 through column 8, line 49, note that the sorbic acid ester is the preferred material); wherein the sorbic acid ester (C) is present in an amount of 0.00001 to 10 ppm based on a weight of the ethylene-vinyl alcohol copolymer composition (column 3, lines 28-60, column 8, lines 37-49); wherein a weight ratio (B)/(C) of the antioxidant (B) to the sorbic acid ester (C) is 500 to 1,000,000 (column 3, lines 28-60), wherein the antioxidant (B) is present in an amount of 1 to 30,000 ppm (Table 1:  Examples 2, 15-17) based on the weight of the ethylene-vinyl alcohol copolymer composition, a melt-forming material comprising said ethylene-alcohol copolymer composition, a multilayer structure comprising a layer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
February 19, 2021